ORDER
PER CURIAM.
Appellant, Donna Marie Reed (“Mother”), appeals the judgment of the Circuit Court of St. Charles County, after it grant*862ed respondent, Michael Raymond Reed’s (“Father”), motion to modify child support. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.